USCA4 Appeal: 22-1211      Doc: 7         Filed: 04/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1211


        In re: ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                            Petitioner.



                   On Petition for Writ of Mandamus. (4:11-cr-00052-AWA-LRL-1)


        Submitted: April 14, 2022                                           Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Roberto Antoine Darden, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1211       Doc: 7         Filed: 04/19/2022      Pg: 2 of 2




        PER CURIAM:

               Roberto Antoine Darden petitions for a writ of mandamus, alleging that the district

        court has unduly delayed in ruling on his motions to compel, to unseal, and for disclosure

        of grand jury materials. He seeks an order from this court directing the district court to act.

        The present record does not reveal undue delay in the district court. Accordingly, we deny

        the mandamus petition. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                 PETITION DENIED




                                                      2